EXHIBIT 10.1(h)


EMPLOYMENT AGREEMENT


 
This agreement is made and entered into this 22nd day of January, 2010, by and
between Hooker Furniture Corporation (“Employer”) and Arthur G. Raymond, Jr.
(“Executive”) (each a “Party” and collectively, the “Parties”).
 
WHEREAS, Executive has substantial expertise in the management of the
forecasting, manufacture, warehousing and distribution of case goods furniture;
and
 
WHEREAS, Employer desires to secure Executive’s service and expertise in
connection with Employer’s case goods business beginning February 1, 2010 (the
“Effective Date”); and
 
WHEREAS, the Parties agree that a covenant not to compete is essential to the
growth and stability of the case goods business of Employer during the first
years after its employment of the Executive and to the continuing viability of
such business whenever the employment to which this Agreement relates is
terminated;
 
1. Employment.  Upon the Effective Date, Employer shall employ and Executive
agrees to become employed as Senior Vice President – Case Goods Operations of
Employer to oversee the operations of Employer’s case goods business and to
perform such different or other duties as may be assigned to him by Employer
from time to time by Employer’s Chief Executive Officer consistent with the
position of a senior vice president or higher. Executive will devote his full
working time and best efforts to the diligent and faithful performance of such
duties as may be entrusted to him from time to time by Employer, and shall
observe and abide by the corporate policies and decisions of Employer in all
business matters.
 
2. Term.  Executive’s employment shall continue under this Agreement for a
period beginning on the Effective Date and ending three (3) years thereafter.
 
3. Compensation.  Employer shall pay and Executive shall accept as full
consideration for the services to be rendered hereunder compensation consisting
of the items listed below.  Employer shall have no obligation to pay any such
compensation for any period after the termination of Executive’s employment,
except as otherwise expressly provided.
 
(a) Salary, paid pursuant to Employer’s normal payroll practices, at an annual
rate of $250,000 per year or such other rate as may be established prospectively
by the Compensation Committee of Employer’s Board of Directors (the
“Compensation Committee”) from time to time, but in no event less than $250,000
annually (the “Salary”).  All such Salary payments shall be subject to deduction
and withholding authorized or required by applicable law.
 
(b) An Annual Bonus with respect to each fiscal year of the Employer (the
“Performance Year”) during the Term of this Agreement (beginning with the
Performance Year that begins on February 1, 2010), provided that Executive has
been continuously employed to the last day of the Performance Year, except as
otherwise provided in Sections 4(b), 5(b) and 5(c).  The other terms and
conditions of the Annual Bonus, including the applicable performance criteria
for a Performance Year, and the determination of the amount of the Annual Bonus
payable to the Executive for a Performance Year (if any) shall be determined by
Employer’s Chief Executive Officer subject to prior approval by the Compensation
Committee.  The Annual Bonus earned by Executive with respect to a Performance
Year will be paid during the period that begins on the first day immediately
following the last day of the Performance Year and which ends on April 15 of the
calendar year in which the Performance Year ends.
 
 
1

--------------------------------------------------------------------------------

 
 
(c) Grants of incentive awards under the Employer’s stock incentive plan as may
be recommended by the Chief Executive Officer, in his sole discretion, to the
Compensation Committee and as may be approved by the Compensation Committee, in
its sole discretion.
 
(d) Such other benefits, payments, or items of compensation as are provided
under the employee benefit plans of the Employer, or as are made available from
time to time under compensation policies set by Employer for management
employees of Employer having similar salary and level of responsibility;
provided, however, that Executive shall not be eligible to participate in the
Employer’s Supplemental Retirement Income Plan but shall be entitled to four
weeks of paid time off each fiscal year, which shall be pro-rated for the
portion of any fiscal year Executive is employed by the Employer during the Term
of this Agreement.
 
(e) Employer shall reimburse Executive, in accordance with the general policies
and practices of Employer as in effect from time to time, for normal
out-of-pocket expenses incurred by Executive in the ordinary course of business,
including without limitation, Employer’s standard mileage allowance for business
use of any personal vehicle (but not including driving to and from Raleigh to
Martinsville for purposes of commuting), business related travel, cellular
telephone/PDA expense and professional organizations agreed to by Chief
Executive Officer.
 
4. Disability or Death.
 
(a) Disability.  If at any time during the Term of this Agreement, Executive
becomes disabled and he has not breached any of the provisions of this
Agreement, compensation shall continue to be paid to him according to the
Employer’s normal payroll schedule while he is still living, but only for the
first six (6) month period during which he shall be so disabled.  Such payments
shall be in lieu of any other disability benefit payable for such period under
any other employee benefit plan, policy or practice of the Employer.  In such
event, Employer may, at its sole option, retain Executive in its employment and
continue payment of Executive’s compensation for an additional period of up to
23 months (for a maximum of 29 months total) until he is able to return to work,
or Employer may terminate this Agreement.  If the Employer exercises its
discretion to terminate the Agreement on account of the Executive’s disability,
the Executive shall not be entitled to any further compensation or benefits
under this Agreement (except for such compensation or benefits to which the
Executive may be entitled under the terms of any employee benefit plan of the
Employer).  For purposes of this Section 4(a), Executive shall be considered
“disabled” if he has suffered any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Executive to be unable to perform the duties of his position of
employment or any substantially similar position of employment with the
Employer.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Death.  If Executive should die during the Term of this Agreement,
Executive’s employment and Employer’s obligations hereunder (other than pro rata
payment of Salary) shall terminate as of his death.  In such event, the Employer
shall pay the Executive an Annual Bonus for the Performance Year in which the
Executive died, which shall be prorated for the period ending on the date of the
Executive’s death.  Such Annual Bonus, if any, shall be paid by no later than
April 15 of the calendar year in which such Performance Year ends.
 
5. Termination by Employer; Termination by Executive for Good Reason.
 
(a) Termination by Employer for Cause.  Employer may terminate the employment of
Executive under this Agreement during its Term for Cause. “Cause” shall include
Executive’s fraud, dishonesty, theft, embezzlement, misconduct by Executive
injurious to the Employer or any of its affiliates, conviction of, or entry of a
plea of guilty or nolo contendere to, a crime that constitutes a felony or other
crime involving moral turpitude, competition with Employer or any of its
affiliates, unauthorized use of any trade secrets of Employer or any of its
affiliates or Confidential Information (as defined below), a violation of any
policy, code or standard of ethics generally applicable to employees of the
Employer, Executive’s material breach of fiduciary duties owed to Employer,
Executive’s excessive and unexcused absenteeism unrelated to a disability, or,
following written notice and a reasonable opportunity to cure, gross neglect by
Executive of the duties assigned to him.  In such event, Executive shall
continue to be paid Salary to the date of termination of his employment.  No
Annual Bonus shall be paid to Executive after the date of termination, including
any earned but unpaid Annual Bonus with respect to any Performance Year or the
portion thereof preceding the date of termination.  Executive shall retain only
such rights to participate in other benefits as are required by the terms of
those plans, Employer’s polices, or applicable law.
 
(b) Termination by Employer without Cause.  Employer may terminate the
employment of Executive under this Agreement during its Term without Cause.  If
Executive is terminated without Cause during the Term of this Agreement,
Executive, while living and subject to the requirement of Section 5(d), shall be
entitled to receive:
 
 
(1)
his then current Salary for a period equal to the lesser of (a) twelve (12)
months following such termination of employment or (b) the balance of the three
(3) year Term of this Agreement (the “Severance Period”); provided, however,
that the total amount payable under this subsection (b)(1) shall not exceed the
applicable dollar limit imposed under Treasury Regulation Section
1.409A-1(b)(9)(iii), or any successor or replacement section thereto, and

 
 
(2)
a prorated Annual Bonus for the Performance Year in which Executive’s employment
terminates (the “Final Performance Year”) covering the portion of the Final
Performance Year for which Executive actually worked.

 
Annual Bonus payment(s), if otherwise payable under the terms of this Agreement,
shall be made during the period(s) described in Section 3(b) above for any
Performance Year that ended before such Severance Period began (to the extent
such Annual Bonus had not previously been paid) and for the Final Performance
Year, as applicable.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Termination by Employee for Good Reason.  If Executive terminates employment
for Good Reason, Executive shall be entitled to receive the amounts described in
Section 5(b) above while living and subject to the requirement of Section
5(d).  For purposes of this Agreement, “Good Reason” shall mean Executive’s
voluntary termination of employment with Employer within 120 days following the
initial existence of one or more of the following conditions which arise without
the written consent of Executive:
 
 
(1)
a material diminution in Executive’s base compensation after the occurrence of a
Change in Control (as defined in appendix A to this Agreement);

 
 
(2)
a material diminution in Executive’s authority, duties or responsibilities after
the occurrence of a Change in Control (as defined in appendix A to this
Agreement);

 
 
(3)
a change in the location at which Executive must perform services for Employer
to a location that is more than 50 miles from Martinsville, Virginia; and

 
 
(4)
any other action or inaction that constitutes a material breach by Employer of
its obligations under this Agreement after the occurrence of a Change in Control
(as defined in appendix A to this Agreement).



 
Executive must provide notice to Employer of the existence of a condition or
conditions described above within ninety (90) days of the initial existence of
such condition or conditions.  Employer shall then have a period of thirty (30)
days during which it may remedy the condition or conditions.  If Employer does
not remedy the condition or conditions by the end of such 30-day period,
Executive may voluntarily terminate employment and such termination of
employment shall be deemed to constitute Good Reason.  In applying this
subsection, the term “Employer” shall include any successor to Employer.
 
(d) Release. In order to receive payments under Sections 5(b) or 5(c) above,
Executive must sign a release fully releasing Employer from any claim or cause
of action that Executive may have against Employer relating to Executive’s
employment with Employer or any aspect of Executive’s relationship with
Employer, through the date of such release.
 
6. Employment Upon Expiration of Agreement.  If Executive is still employed by
Employer when this Agreement expires by the conclusion of its Term, Executive’s
employment with Employer may or may not continue thereafter, but any such
employment shall be “at will,” and may be terminated by either Employer or
Executive at any time, with or without Cause, except as otherwise agreed in
writing by Employer and Executive.
 
 
4

--------------------------------------------------------------------------------

 
 
7. Confidential Information and Return of Property.  “Confidential Information”
means any written, oral, or other information obtained by Executive in
confidence from Employer, or any of its affiliates, including without limitation
information about their respective operations, financial condition, business
commitments or business strategy, as a result of his employment with Employer,
unless such information is already publicly known through no fault of any person
bound by a duty of confidentiality to Employer or any of its
affiliates.  Executive will not at any time, during or after his employment with
Employer, directly or indirectly disclose Confidential Information to any person
or entity other than authorized officers, directors and employees of
Employer.  Executive will not at any time, during or after his employment with
Employer, in any manner use Confidential Information on behalf of himself or any
other person or entity other than Employer, or accept any position in which he
would have a duty to any person to use Confidential Information against the
interests of Employer or any of its affiliates.  Upon termination of his
employment for any reason, Executive will promptly return to Employer all
property of Employer, including documents and computer files, especially where
such property contains or reflects Confidential Information.  Nothing in this
Agreement shall be interpreted or shall operate to diminish such duties or
obligations of Executive to Employer that arise or continue in effect after the
termination of Executive’s employment hereunder, including without limitation
any such duties or obligations to maintain confidentiality or refrain from
adverse use of any of Employer’s trade secrets or other Confidential Information
that Executive may have acquired in the course of Executive’s employment.
 
8. Disclosure and Ownership of Work Related Intellectual Property.  Executive
shall disclose fully to Employer any and all intellectual property (including,
without limitation, inventions, processes, improvements to inventions and
processes, and enhancements to inventions and processes, whether or not
patentable, formulae, data and computer programs, related documentation and all
other forms of copyrightable subject matter) that Executive conceives, develops
or makes during the term of his employment, whether or not within the original
Term of this Agreement, and that in whole or in part result from or relate to
Executive’s work for Employer (collectively, “Work Related Intellectual
Property”).  Any such disclosure shall be made promptly after each item of Work
Related Intellectual Property is conceived, developed or made by Executive,
whichever is sooner.  Executive acknowledges that all Work Related Intellectual
Property that is copyrightable subject matter and which qualifies as “work made
for hire” shall be automatically owned by Employer.  Further, Executive hereby
assigns to Employer any and all rights which Executive has or may have in Work
Related Intellectual Property that is copyrightable subject matter and that, for
any reason, does not qualify as “work made for hire.”  If any Work Related
Intellectual Property embodies or reflects any preexisting rights of Executive,
Executive hereby grants to Employer the irrevocable, perpetual, nonexclusive,
worldwide, and royalty-free license to use, reproduce, display, perform,
distribute copies of and prepare derivative works based upon such preexisting
rights and to authorize others to do any or all of the foregoing.
Notwithstanding anything herein to the contrary, articles written by the
Executive for publication in periodicals and trade association literature not
directly pertaining to the Employer’s business shall not be deemed to be “work
for hire” or “Work Related Intellectual Property.”
 
9. Covenant Not to Compete.  Executive and Employer agree that after the
Effective Date, Employer’s case goods furniture business will depend to a
considerable extent on the individual efforts of Executive.  Moreover, Executive
recognizes that, by virtue of his employment with Employer, he will have access
to confidential and/or proprietary information relating to the Employer’s
business.  Accordingly, and in consideration of Employer’s agreement to employ
Executive, Executive covenants and agrees that he will not, for the period of
his employment hereunder and for one (1) year thereafter, or in the event of a
termination without Cause as defined in Section 5(b) or a termination for Good
Reason as defined in Section 5(c), for the Severance Period, whether or not
within the original Term of this Agreement, engage directly or indirectly (as
principal, agent, or consultant or through any corporation, firm or organization
in which he may be an officer, director, employee, shareholder, partner, member
or be otherwise affiliated) in the forecasting, manufacture, warehousing, import
or wholesale sale of case goods furniture, in any position in which he has
responsibility for conducting, control over, influence over, or input into the
management, policies, or strategies of any case goods furniture business
competing with that being conducted by Employer or any of its affiliates in any
U.S. state, territory or district in which any of them is doing business upon
the termination of his employment under this Agreement. In addition, this
provision shall not, after the termination of Executive’s employment with
Employer, prohibit Executive from owning less than 2% of the stock of any
publicly held corporation.
 
 
5

--------------------------------------------------------------------------------

 
 
10. Non-Solicitation of Customers.  Executive agrees that during the Term of
this Agreement, and for a period of one (1) year thereafter, whether or not
within the original Term of this Agreement, regardless of the circumstances of
the termination or any claim that Executive may have against Employer under this
Agreement or otherwise, Executive will not:
 
(a) Solicit or attempt to solicit, for purposes competitive with Employer or any
of its affiliates, any person or entity who was an existing customer or employee
of Employer or any of its affiliates within one (1) year prior to the
termination of Executive’s employment with Employer;
 
(b) Solicit or attempt to solicit any person or entity from whom Employer or any
of its affiliates or Executive was, within the one (1) year period prior to the
termination of Executive’s employment with Employer, actively soliciting or
preparing to solicit for the purpose of establishing a customer, employment, or
other business relationship; or
 
(c) Solicit or encourage any vendor, supplier or employee of Employer or any of
its affiliates to cease doing business with Employer or any of its affiliates or
to divert goods or services previously provided to Employer or any of its
affiliates to any person or entity other than Employer or any of its affiliates.
 
11. Terminate by Executive. Notwithstanding anything herein to the contrary,
Executive may terminate his employment with Employer upon providing at least
sixty (60) days’ prior written notice to Employer at any time and for any
reason.
 
12. Equitable Relief.  Executive acknowledges and agrees that a breach of any of
the covenants made by him in Sections 7, 8, 9 and 10 above would cause
irreparable harm to Employer or any of its affiliates for which there would be
no adequate remedy at law.  Accordingly, in the event of any threatened or
actual breach of any such covenant, Executive agrees that Employer shall be
entitled to enforce any such covenant by injunctive and other appropriate
equitable relief in any court of competent jurisdiction, in addition to all
other remedies available.  If Executive breaches Sections 9 or 10 above, the
duration of the period identified shall be computed from the date he resumes
compliance with the covenant or from the date Employer is granted injunctive or
other equitable relief by a court of competent jurisdiction enforcing the
covenant, whichever shall first occur, reduced by the number of days Executive
was not in breach of the covenant after termination of employment, or any delay
in filing suit, whichever is greater.
 
 
6

--------------------------------------------------------------------------------

 
 
13. Assignment.  Employer may assign this Agreement to any other entity
acquiring all or substantially all of the assets or stock of Employer or to any
other entity into which or with which Employer may be merged or
consolidated.  Upon such assignment, merger, or consolidation, the rights of
Employer under this Agreement, as well as the obligations and liabilities of
Employer hereunder, shall inure to the benefit of and be binding upon the
assignee, successor-in-interest, or transferee of Employer and Employer shall
have no further obligations or liabilities hereunder.  This Agreement is not
assignable in any respect by Executive.
 
14. Invalid Provisions.  It is not the intention of either Party to violate any
public policy, or any statutory or common law.  If any sentence, paragraph,
clause or combination of the same in this Agreement is in violation of the law
of any State where applicable, such sentence, paragraph, clause or combination
of the same shall be void in the jurisdictions where it is unlawful, and the
remainder of the Agreement shall remain binding on the Parties.  However, the
Parties agree, and it is their desire that a court should substitute for each
such illegal, invalid or unenforceable covenant a reasonable and
judicially-enforceable limitation in its place, and that as so modified the
covenant shall be as fully enforceable as if set forth herein by the Parties
themselves in the modified form.
 
15. Entire Agreement; Amendments.  This Agreement contains the entire agreement
of the Parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, if any, relating to the subject matter
hereof. This Agreement may be amended in whole or in part only by an instrument
in writing setting forth the particulars of such amendment and duly executed by
both Parties.
 
16. Multiple Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.
 
17. Governing Law. The validity, construction, interpretation and enforceability
of this Agreement and the capacity of the parties shall be determined and
governed by the laws of the Commonwealth of Virginia, without regard to the
conflict of law rules contained therein.
 
18. Taxes.  All payments made under this Agreement shall be subject to the
Employer’s withholding of all required foreign, federal, state and local income
and employment/payroll taxes, and all payments shall be net of such tax
withholding.  The parties intend that the provisions of this Agreement shall be
exempt from or otherwise comply with the Section 409A of the Internal Revenue
Code of 1986, as amended and the regulations hereunder (collectively, “Section
409A”) and all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A.  If any provision of this Agreement (or of any payment hereunder) would
cause Executive to incur any additional tax or interest under Section 409A, the
parties agree to modify this Agreement or the timing (but not increase the
amount) of any payment to the extent necessary to comply with Section 409A of
the Code and avoid application of any taxes, penalties, or interest
thereunder.  However, in the event that the payments under the Agreement are
subject to any taxes (including, without limitation, those specified in Code
Section 409A), the Executive shall be solely liable for the payment of any such
taxes.
 
 
7

--------------------------------------------------------------------------------

 
 
19. Binding Effect.  This Agreement will be binding upon and enforceable by (i)
Executive and will inure to the benefit of Executive's executors,
administrators, heirs, devisees and legal representatives and (ii) Employer and
any successor to or assignee of Employer.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.
 
Employer






By: /s/ Paul B. Toms,
Jr.                                                                           
     Paul B. Toms, Jr.
     Chairman, President and Chief Executive Officer
     Hooker Furniture Corporation




Executive




/s/ Arthur G. Raymond,
Jr.                                                                           
Arthur G. Raymond, Jr.


 
8

--------------------------------------------------------------------------------

 




APPENDIX A


The term “Change of Control” means the first date on which one of the following
events occurs:


(i) any person or more than one person acting as a group acquires beneficial
ownership of Employer stock that, together with the Employer stock already held
by such person or group, represents more than 50 percent of the total voting
power of the Employer stock; provided, however, that if any one person or more
than one person acting as a group is considered to own more than 50 percent of
the total voting power of the Employer stock, the acquisition of additional
stock by the same person or persons is not considered to cause a change in the
ownership of the Employer for purposes of this subsection (i);


(ii) a majority of members of the Board is replaced during a
twelve-consecutive-month period by directors whose appointment or election is
not endorsed by a majority of the members of the Board before the date of the
appointment or election; provided, however, that if any one person or more than
one person acting as a group is considered to effectively control the Employer
for purposes of this subsection (ii), the acquisition of additional control of
the corporation by the same person or persons is not considered to cause a
change in the effective control for purposes of this subsection (ii); or


(iii)  all or substantially all of Employer’s assets are sold to another entity
that is not controlled by Employer’s shareholders:


For purposes of this definition, the term “group” shall have the same meaning as
in Section 13(d)(3) of the Securities Exchange Act of 1934 (the “Act”), modified
to the extent necessary to comply with Treasury Regulation Sections
1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C) of the (or any successor provisions).
The term “beneficial ownership” shall have the same meaning as in Rule 13d-3
promulgated under the Act, modified to the extent necessary to comply with
Treasury Regulation Section 1.409A-3(i)(5)(v)(iii) of the (or any successor
provision).  Notwithstanding anything in this definition to the contrary, an
event which does not constitute a change in the ownership or a change in the
effective control of the Employer, each as defined in Treasury Regulation
Section 1.409A-3(i)(5) (or any successor provision) or a sale of substantially
all of the Employer’s assets, shall not constitute a Change of Control.


 
9

--------------------------------------------------------------------------------

 